EXHIBIT 10.3

IMPERIAL CAPITAL BANCORP CONSOLIDATED NONQUALIFIED
(EMPLOYER SECURITIES ONLY)
DEFERRED COMPENSATION PLAN

(Effective January 1, 2003)

Imperial Capital Bancorp, Inc., a Delaware business corporation, has adopted the
Imperial Capital Bancorp Consolidated Nonqualified (Employer Securities Only)
Deferred Compensation Plan (the "Plan") effective as of January 1, 2003 and as
amended December 3, 2007. The Plan is an unfunded plan, hereby adopted,
established and maintained by Imperial Capital Bancorp, Inc. (the "Company") for
the purpose of providing benefits for certain individuals as provided herein.

ARTICLE I

ELIGIBILITY TO PARTICIPATE

         1.1         Eligibility to Participate. For purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), the Plan
is limited to a select group of management or highly compensated employees, and
shall at all times remain unfunded.

         1.2         Designated Participants. An executive or senior management
employee of the Company (which shall include for employment and compensation
purposes all other related employers of the Company under Section 414 of the
Internal Revenue Code of 1986, as amended (the "Code")) is eligible to become a
Participant in the Plan provided such employee is designated as a Participant
below or such employee is later designated by the Compensation Committee of the
Board of Directors of the Company and such designation is attached as a written
amendment to the Plan signed by a duly authorized officer of the Company. Under
no circumstance shall an employee below the level of First Vice President be
eligible to participate in the Plan. The following individuals shall constitute
the eligible Participants as of the Plan's effective date:

George W. Haligowski
Norval L. Bruce
Timothy Doyle
Scott Wallace

Once an employee becomes a Participant, he or she shall remain a Participant
until all benefits to which he or she (or to the individual the Participant
designates as his or her "Designated Beneficiary" in such Participant's
designation of beneficiary form) is entitled to under the Plan have been paid.
To the extent George Haligowski's Employment Agreement dated July 28, 2000 (as
the same may be thereafter amended) differs from the terms of the Plan, George
Haligowski's Employment Agreement shall be the controlling document.

         1.3         Written Deferral Election. The individuals described in
Section 1.2 shall be eligible to participate in the Plan and may do so by filing
a written deferral election with the Company in a form approved by the Company.
In the first year in which a Participant becomes eligible to participate

1NEXT PAGE



in the Plan, the newly eligible Participant may make an election to defer
compensation for services to be performed subsequent to the election within
thirty (30) days after the date the person becomes eligible. For all other
years, elections to defer payment of compensation must be made before the
beginning of the calendar year for which the compensation is payable.
Notwithstanding the foregoing, no deferred elections shall be permitted under
the Plan for calendar year 2003. However, transfers to the Plan from the
Imperial Capital Bancorp Consolidated Non-Qualified (Non-Employer Securities)
Deferred Compensation Plan (the "Non-Employer Securities Deferred Compensation
Plan") shall be permitted during calendar year 2003 relating to actual or deemed
investments in Imperial Capital Bancorp, Inc. stock as provided in the
Non-Employer Securities Deferred Compensation Plan.



         1.4         Deferred Compensation Account. For each individual electing
to participate in the Plan, the Company shall establish and maintain a Deferred
Compensation Account. The amount of each Participant's deferred compensation
shall be credited to his or her Deferred Compensation Account no later than the
end of the month following the month in which the compensation would otherwise
have been paid to the Participant. The Participant's Deferred Compensation
Account shall be invested solely in Imperial Capital Bancorp, Inc. stock. The
Deferred Compensation Account shall be reduced for any distributions and
withdrawals made under the Plan to a Participant or his or her Designated
Beneficiary including tax and other withholdings. The Participant's Deferred
Compensation Account shall be increased by the amount of any Company-initiated
transfer accepted on behalf of the Plan pursuant to Section 6.13 hereof. Any
Participant to whom an amount is credited under the Plan shall be deemed a
general, unsecured creditor of the Company.

         1.5         Amount of Deferrals. Each Participant may defer all or any
portion of the compensation otherwise payable to him or her by the Company for
the calendar year beginning after the date of said election (or for the
remaining portion of the first year of participation) as specified in said
written election to the Company, and the amounts so deferred by a Participant
shall be distributed only as provided in the Plan. In no event shall the amount
of compensation deferred by a Participant under the Plan and the Non-Employer
Securities Deferred Compensation Plan exceed the amount needed to satisfy
employment tax and other required payroll withholdings. A Participant may change
the amount of, or suspend, future deferrals with respect to compensation
otherwise payable to him or her for calendar years beginning after the date of
change or suspension as specified by written notice to the Company. If a
Participant elects to suspend deferrals, the Participant may make a new election
to again become a Participant in the Plan. Any new election to defer payment of
compensation must be made before the beginning of the next calendar year for
which the compensation is payable. The election to defer shall be irrevocable as
to the deferred compensation for the calendar year for which the election is
made. In no event may a Participant suspend or change the amount of deferrals
for a calendar year once the calendar year has commenced.

ARTICLE II

DEFERRED COMPENSATION

         2.1         Contributions to, Investments by, and Withdrawals from
Trust. Within thirty (30) days after each calendar month, the Company shall
transfer into the Imperial Capital Bancorp Rabbi Trust (the "Trust") an amount
in cash or a number of shares of Imperial Capital Bancorp, Inc. stock (based
upon the closing sale

2NEXT PAGE



price as of the most recent trading day preceding the contribution date) equal
to the total amount of all Participant deferrals under the Plan for the
preceding calendar month. All cash contributions to the Trust shall, as soon as
practicable, be invested solely in Imperial Capital Bancorp, Inc. stock. All
cash dividends received on shares of Imperial Capital Bancorp, Inc. stock held
by the Trust shall be reinvested in Imperial Capital Bancorp, Inc. stock (other
than cash representing fractional interests). To satisfy tax and other
withholding obligations of the Company relating to a Participant's Deferred
Compensation Account under the Plan, the Trust shall timely deliver to the
Company a sufficient number of shares of Imperial Capital Bancorp, Inc. stock
from a Participant's Deferred Compensation Account (based upon the closing sale
price on the most recent trading day prior to the date of delivery) equal to
withholding obligation, and the Participant's Deferred Compensation Account
shall be reduced by such number of shares so delivered.



ARTICLE III

DISTRIBUTION

         3.1         Distribution of Deferred Compensation Accounts. On the
first day of the month next following the date on which a Participant's
employment with the Company and all other related employers of the Company (as
determined under Section 414 of the Code) terminates for any reason including
death, distribution of the Participant's Deferred Compensation Account in
accordance with the Plan shall commence in accordance with one of the
alternatives set forth below as selected by the Participant. A Participant's
initial selection of the method of distribution shall be made in writing at the
time the Participant first elects to defer compensation under the Plan for any
given calendar year. Any such selection may be subsequently changed by a
Participant by delivering a new written election to the Company (such new
written election shall automatically revoke any prior written election).
However, the most recent written election received by the Company prior to the
thirteenth (13th) month before the Participant's termination of employment with
the Company shall be controlling and any written election received within
thirteen (13) months prior to the Participant's termination of employment with
the Company shall be disregarded. The alternative forms of distribution shall
be:

a)         a single lump sum distribution of the Participant's Deferred
Compensation Account;



b)         five annual installments with the first installment (1/5 of the
Participant's Deferred Compensation Account) being distributed on the first day
of the month next following the Participant's termination of employment and
subsequent annual installments being made on each annual anniversary of the
first distribution date (1/4 of the Participant's Deferred Compensation Account
on the second distribution date); or

c)         ten annual installments with the first installment (1/10 of the
Participant's Deferred Compensation Account) being distributed on the first day
of the month next following the Participant's termination of employment and
subsequent annual installments being made on each annual anniversary of the
first distribution date (1/9 of the Participant's Deferred Compensation Account
on the second distribution date).



3NEXT PAGE



         If the Participant fails to select a distribution method in writing,
distribution shall be made in a single lump sum. All distributions shall be made
solely in shares of Imperial Capital Bancorp, Inc. stock (except for cash in
lieu of fractional share interests). All such distributions from the Plan shall
comply with all applicable federal and state securities laws. All distributions
under the Plan shall be less applicable tax and other required or authorized
withholdings. Notwithstanding the distribution election made by a Participant
and notwithstanding that distributions have commenced in installments, the
distribution of the Participant's total remaining Deferred Compensation Account
shall be made in a single lump sum upon a Change of Control or termination of
the Plan.

         3.2         Participant's Death. If a Participant should die before
full distribution of his or her Deferred Compensation Account, such
Participant's remaining Deferred Compensation Account shall be distributed to
the Participant's Designated Beneficiary by the method designated by the
Participant in his or her most recent written election delivered to the Company
at least thirteen (13) months prior to his or her termination of employment with
the Company. Any written election received by the Company within thirteen (13)
months of the Participant's termination of employment with the Company shall be
disregarded. If a Participant has no Designated Beneficiary at the time of
death, then, notwithstanding any provision herein to the contrary, his or her
remaining Deferred Compensation Account shall be distributed to such
Participant's estate in a single lump sum distribution as soon as
administratively feasible following such Participant's death.

         3.3         Advance Distribution for Financial Hardship. In the event a
Participant incurs an Unforeseeable Financial Emergency, such Participant may
make a written request to the Company for a hardship withdrawal from his or her
Deferred Compensation Account established under the Plan, provided that the
entire amount requested by the Participant is not reasonably available from
other resources. The amount of the withdrawal will be net of applicable tax and
other required or authorized withholdings. An "Unforeseeable Financial
Emergency" shall mean an unforeseeable, severe financial hardship to such
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a family member of the Participant, loss of property of the
Participant due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Withdrawals due to an unforeseeable emergency are only permitted to
the extent reasonably needed to satisfy the emergency need. This Section shall
be interpreted in a manner consistent with Section 1 .4572(h)(4) and 1
.457-2(h)(5) of the Treasury Regulations. The Compensation Committee of the
Board of Directors of the Company shall determine in its sole discretion whether
an advance withdrawal shall be permitted due to an Unforeseeable Financial
Emergency. The Participant's Deferred Compensation Account shall be reduced by
the amount of any advance distribution for hardship including withholdings.

         3.4         Change of Control. Upon a Change of Control of the Company,
as defined in Section 6.7 of the Plan, the Deferred Compensation Accounts of all
Participants shall be paid in a single lump sum distribution of shares of
Imperial Capital Bancorp, Inc. stock as soon as practicable to the Participants
or to the Designated Beneficiaries of any deceased Participants.

         3.5         Distribution for Tax Purposes. Anything herein to the
contrary notwithstanding, if, at any time, the Compensation Committee of the
Board of Directors of the Company determines that an amount

4NEXT PAGE



in a Participant's Deferred Compensation Account is includable in the gross
income of the Participant and subject to withholding tax, the Compensation
Committee shall permit a lump sum distribution in kind from the Participant's
Deferred Compensation Account equal in value to (a) the amount of withholding
tax applicable to the phantom gross income deemed received by the Participant
from his or her Deferred Compensation Account for income and/or employment tax
purposes plus (b) the withholding tax applicable to the amounts under subpart(a)
and this subpart (b) constituting gross income to the Participant for income
and/or employment tax purposes. The in kind distribution shall be made from the
Trust to the Company to satisfy the withholding tax obligation and the
Participant's Deferred Compensation Account shall be reduced by the number of
shares of Imperial Capital Bancorp, Inc. stock so distributed for withholding
tax obligations.



         3.6         Limitation on Distribution to Covered Employees.
Notwithstanding any other provision of the Plan, in the event that the
Participant is a "covered employee" as defined in Section 162(m)(3) of the Code,
or would be a covered employee if the Participant's Deferred Compensation
Account were distributed in accordance with the other provisions of Article III,
the maximum amount (based upon the fair market value of the shares of Imperial
Capital Bancorp, Inc. stock distributed on the distribution date) which may be
distributed from the Participant's Deferred Compensation Account in any Plan
Year shall not exceed one million ($1,000,000) less the amount of compensation
paid by the Company to the Participant in such Plan Year which is not
"performance-based" (as defined in Code Section 162(m)(4)(C)). The amount of
compensation which is not "performance-based" shall be reasonably determined by
the Company at the time of the proposed distribution. Any amount which is not
distributed to the Participant in a Plan Year as a result of the limitation set
forth in this Section 3.6 shall be distributed to the Participant in the next
Plan Year, subject to compliance with the foregoing limitations set forth in
this Section 3.6. The provisions of this Section 3.6 shall not apply if the
Compensation Committee of the Board of Directors of the Company, upon
consultation with legal counsel, determines that the restrictions of Code
Section 162(m) do not apply to the limit the deductibility of distributions made
under the Plan (or otherwise by the Company) to the Participant.

ARTICLE IV

AMENDMENT AND TERMINATION OF PLAN

         4.1         Amendment or Termination. The Company intends the Plan to
remain in existence until all Participants in the Plan have received all of
their benefits payable under the Plan. The Company, however, reserves the right
to amend or terminate the Plan when, in the sole opinion of the Company, such
amendment or termination is advisable. Any such amendment or termination shall
be made pursuant to a resolution of the Compensation Committee of the Board of
Directors of the Company. No amendment or termination of the Plan shall reduce
the number of shares of Imperial Capital Bancorp, Inc. stock credited to the
Participant's Deferred Compensation Account below the balance immediately prior
to the effective date of the resolution amending or terminating the Plan or
delay the distribution date for the Participant's Deferred Compensation Account.

         4.2         Distribution on Termination. Upon termination of the Plan,
the Deferred Compensation Accounts of all Participants shall be paid in kind, in
a single lump sum distribution, as soon as practicable following the effective
date of the Plan termination.



5NEXT PAGE



ARTICLE V

CLAIMS PROCEDURE

         5.1         Claims Procedure. An initial claim for benefits under the
Plan must be made by the Participant or his or her Designated Beneficiary to the
Claims Reviewer which shall be the Compensation Committee of the Board of
Directors of the Company (unless another person or organizational unit is
designated by the Company as Claims Reviewer), in accordance with the terms of
this Claims Procedure. Not later than 90 days after receipt of such a claim, the
Claims Reviewer will render a written decision on the claim to the claimant,
unless special circumstances require the extension of such 90-day period. If
such extension is necessary, the Claims Reviewer shall provide the Participant
or his or her Designated Beneficiary with written notification of such extension
before the expiration of the initial 90-day period. Such notice shall specify
the reason or reasons for such extension and the date by which the final
decision can be expected. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period. In the event the Claims Reviewer
denies the claim of a Participant or his or her Designated Beneficiary in whole
or in part, the Claims Reviewer's written notification shall specify, in a
manner calculated to be understood by the claimant, the reason for the denial; a
reference to the Plan or other document or form that is the basis for the
denial; a description of any additional material or information necessary for
the claimant to perfect the claim; an explanation as to why such information or
material is necessary; and an explanation of the applicable claims procedure.
Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claim's Reviewer's disposition of the claimant's claim,
the claimant may have a full and fair review of the claim by the Company upon
written request therefor submitted by the claimant or the claimant's duly
authorized representative and received by the Company within 60 days after the
claimant receives written notification that the claimant's claim has been
denied. In connection with such review, the claimant or the claimant's duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant's views as to the issues in writing. The Company shall act
to deny or accept the claim within 60 days after receipt of the claimant's
written request for review unless special circumstances require the extension of
such 60-day period. If such extension is necessary, the Company shall provide
the claimant with written notification of such extension before the expiration
of such initial 60-day period. In all events, the Company shall act to deny or
accept the claim within 120 days of the receipt of the claimant's written
request for review. The action of the Company shall be in the form of a written
notice to the claimant and its contents shall include all of the requirements
for action on the original claim. In no event may a claimant commence legal
action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Article V.

ARTICLE VI

ADMINISTRATION

         6.1         Unsecured Claims. The right of a Participant or a
Participant's Designated Beneficiary to receive a distribution hereunder shall
be an unsecured claim against the general

6NEXT PAGE



assets of the Company, and neither a Participant nor his or her Designated
Beneficiary shall have any rights in or against any amount credited to any
Deferred Compensation Account under the Plan or any other assets of the Company.
The Plan at all times shall be considered entirely unfunded both for tax
purposes and for purposes of Title I of ERISA, as amended. Any assets or
investments hereunder shall continue for all purposes to be part of the general
assets of the Company and available to its general creditors in the event of
bankruptcy or insolvency. Deferred Compensation Accounts under the Plan and any
benefits which may be distributable pursuant to the Plan are not subject in any
manner to anticipation, sale, alienation, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or a
Participant's Designated Beneficiary. The Plan constitutes a mere unsecured
promise by the Company to make benefit distributions in the future. No interest
or right to receive a benefit may be taken, either voluntarily or involuntarily,
for the satisfaction of the debts of, or other obligations or claims against,
such person or entity, including claims for alimony, support, separate
maintenance and claims in bankruptcy proceedings.



         6.2         Plan Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company, which shall
have the authority, duty and power to interpret and construe the provisions of
the Plan as the Compensation Committee deems appropriate including the authority
to determine eligibility for benefits under the Plan. The Compensation Committee
shall have the duty and responsibility of maintaining records, making the
requisite calculations and disbursing benefits hereunder. The interpretations,
determinations, regulations and calculations of the Compensation Committee shall
be final and binding on all persons and parties concerned. The Compensation
Committee may delegate any of its duties of Plan Administration to such
employees or other persons as it deems appropriate.

         6.3         Expenses. Expenses of administration shall be paid by the
Company. The Compensation Committee of the Board of Directors of the Company
shall be entitled to rely on all tables, certificates, opinions, data and
reports furnished by any accountant, controller, counsel or other person
employed or retained by the Company with respect to the Plan.

         6.4         Statements. The Compensation Committee of the Board of
Directors of the Company shall furnish individual annual or more frequent
statements to each Participant, or each Designated Beneficiary currently
receiving benefits, in such form as determined by the Compensation Committee or
as required by law. The Compensation Committee may delegate the duty to provide
such statements to the trustee of the Trust.

         6.5         No Enlargement of Rights. The sole rights of a Participant
or Designated Beneficiary under the Plan shall be to have the Plan administered
according to its provisions, to receive whatever benefits he or she may be
entitled to hereunder, and nothing in the Plan shall be interpreted as a
guaranty that any assets or funds in any trust which may be established in
connection with the Plan or assets of the Company will be sufficient to pay any
benefits hereunder. Further, the adoption and maintenance of the Plan shall not
be construed as creating any contract of employment between the Company and any
Participant. The Plan shall not affect the right of the Company to deal with any
Participants in employment respects, including their hiring, discharge,
compensation, and conditions of employment.

         6.6         Rules and Procedures. The Company may from time to time
establish rules and procedures which it determines to be necessary for the
proper administration of the Plan and the benefits

7NEXT PAGE



payable to an individual in the event that individual is declared incompetent
and a conservator or other person legally charged with that individual's care is
appointed. Except as otherwise provided herein, when the Company determines that
such individual is unable to manage his or her financial affairs, the Company
may distribute such individual's benefits to such conservator, person legally
charged with such individual's care, or institutions contributing toward or
providing for the care and maintenance of such individual. Any such distribution
shall constitute a complete discharge of any liability of the Company and the
Plan to such individual.



         6.7         Change of Control. Notwithstanding any provision to the
contrary, in the event of a Change of Control, as defined herein, Participants
shall receive their Deferred Compensation Accounts in a single lump sum
distribution as soon as administratively feasible following the date of the
Change of Control. The term "Change of Control" means the occurrence of any of
the following events with respect to the Company: (1) any person (as the term is
used in section 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
"Exchange Act") is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing 33.33% or more of the Company's outstanding voting securities; (2)
individuals who are members of the Board of Directors of the Company on the date
hereof (the "Incumbent Board") cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least two thirds of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company's stockholders was approved by the nominating committee serving
under an Incumbent Board, shall be considered a member of the Incumbent Board;
(3) a reorganization, merger, consolidation, sale of all or substantially all of
the assets of the Company or a similar transaction in which the Company is not
the resulting entity (unless the continuing ownership requirements clause (4)
below are met with respect to the resulting entity); or (4) a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation in which the voting securities of the Company outstanding
immediately prior thereto represent at least 66.67% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such merger or consolidation. The term "Change of
Control" shall not include: (1) an acquisition of securities by an employee
benefit plan of the Company; or (2) any of the above mentioned events or
occurrences which require but do not receive the requisite government or
regulatory approval to bring the event or occurrence to fruition.

         6.8         Information. Each Participant shall keep the Company
informed of his or her current address and the current address of his or her
Designated Beneficiary. The Company shall not be obligated to search for any
person. If such person is not located within three (3) years after the date on
which distribution of the Participant's benefits payable under the Plan may
first be made, distribution may be made as though the Participant or his or her
Designated Beneficiary had died at the end of such three-year period.

         6.9         Loss. Notwithstanding any provision herein to the contrary,
neither the Company nor any individual acting as an employee or agent of the
Company including the trustee of the Trust shall be liable to any Participant,
any Participant's Designated Beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Company or any
such employee or agent of the Company.



8NEXT PAGE



         6.10         Indemnification. The Company shall indemnify and hold
harmless the members of the Board of Directors, the trustee of the Trust and any
other persons to whom any responsibility with respect to the Plan is allocated
or delegated, from and against any and all liabilities, costs and expenses,
including attorneys' fees, incurred by such persons as a result of any act, or
omission to act, in connection with the performance of their duties,
responsibilities and obligations under the Plan and under ERISA, other than such
liabilities, costs and expenses as may result from the bad faith, willful
misconduct or criminal acts of such persons or to the extent such
indemnification is specifically prohibited by ERISA. The Company shall have the
obligation to conduct the defense of such persons in any proceeding to which
this Section applies. If any Board member or any person covered by this
indemnification clause determines that the defense provided by the Company is
inadequate, that member or person shall be entitled to retain separate legal
counsel for his or her defense and the Company shall be obligated to pay for all
reasonable legal fees and other court costs incurred in the course of such
defense unless a court of competent jurisdiction finds such person has acted in
bad faith or engaged in willful misconduct or criminal acts.

         6.11         Trust Matters. The Company's obligations under the Plan
with respect to Deferred Compensation Accounts may be satisfied with Trust
assets distributed in kind pursuant to the terms of the Plan and any such
distribution shall reduce the Company's corresponding obligation under the Plan
with respect thereto. The provisions of the Plan shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust shall govern the rights of the Company, Participants and the creditors of
the Company to the assets transferred to, invested by, and held in the Trust.
The Company shall at all times remain liable to carry out its obligations under
the Plan. Except for amendments to the Trust to comply with applicable laws, no
amendment or modification shall be made to the Trust with respect to the Plan
without the prior written consent of all Participants in the Plan who have
Deferred Compensation Accounts.

         6.12         Applicable Law. All questions pertaining to the
construction, validity and effect of the Plan shall be determined in accordance
with the laws of the State of California.

         6.13         Plan Transfers. The Plan may accept a Company-initiated
transfer on behalf of a Participant from his deferred compensation account under
the Imperial Capital Bancorp Consolidated Nonqualified (Non-Employer Securities)
Deferred Compensation Plan (but not the Imperial Capital Bancorp Consolidated
Nonqualified (Non-Employer Securities) 2005 Deferred Compensation Plan). The
actions taken to affect this transfer shall be accomplished in a manner that
does not result in (1) a distribution to a Participant, or (2) a material
modification to this Plan that would trigger the application of Code Section
409A. To the extent the preceding conditions cannot be satisfied, the transfer
shall not be accepted. Company-initiated transfers shall not be permitted from
this Plan.

         Imperial Capital Bancorp has caused this Plan to be executed on this
3rd day of December, 2007.

Jeffrey Lipscomb

--------------------------------------------------------------------------------

Name: Jeffrey Lipscomb
Compensation Committee Chairman
On behalf of Imperial Capital Bancorp





9NEXT PAGE
